UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6751


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLARKE COLEMAN SHAW,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-hc-02214-BR)


Submitted:    December 15, 2008             Decided:   January 30, 2009


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B.     Craven, III, Durham, North Carolina, for Appellant.
George E.     B. Holding, United States Attorney, Anne M. Hayes,
Assistant     United States Attorney, Michael Lockridge, Special
Assistant    United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 On November 30, 2007, the Government moved to certify

Clarke      Coleman        Shaw    as    a    sexually      dangerous     person   under    18

U.S.C. § 4248(a) (2006).                     In response to this petition, as well

as seventeen other similar petitions, the district court noted

that it had found 18 U.S.C. § 4248 unconstitutional, see United

States v. Comstock, 507 F. Supp. 2d 522, 559 (E.D.N.C. 2007).

Comstock, and consequently the issue of the constitutionality of

§ 4248,      was      on    appeal      in    this    court.        See   United   States v.

Comstock, 551 F.3d 274 (4th Cir. 2009) (district court affirmed

January 8, 2009).                 Accordingly, by order entered January 10,

2008, the district court appointed the Federal Public Defender

to represent Shaw and the other Respondents and held in abeyance

any    further        action       in    the     proceedings        pending    decision    in

Comstock.         Shaw’s counsel moved to withdraw from representation,

citing      “a    deterioration          of    the    attorney-client       relationship.”

On    the   basis          that   Shaw’s       case   had    been    stayed    pending     the

outcome      in       Comstock,         the    district      court    denied     the    motion

without prejudice.                Shaw now appeals the order denying counsel’s

motion to withdraw from representation.

                 As    a     threshold         matter,      we   note     that     we    enjoy

jurisdiction over this interlocutory appeal under the collateral

order doctrine which “is limited to trial court orders affecting


                                                  2
rights that will be irretrievably lost in the absence of an

immediate appeal.”         Richardson-Merrell, Inc. v. Koller, 472 U.S.

424, 430-31 (1985).          See Whiting v. Lacara, 187 F.3d 317, 320

(2d Cir. 1999) (holding denial of counsel’s motion to withdraw

as counsel appealable under the collateral order doctrine).

            With       respect    to    the       merits,     whether     a    motion    for

substitution      of    counsel    should         be    granted     is   within   a     trial

court’s discretion.          United States v. Corporan-Cuevas, 35 F.3d

953, 956 (4th Cir. 1994).              An indigent defendant has no right to

a particular attorney and can demand new counsel only for good

cause.     See United States v. Gallop, 838 F.2d 105, 108 (4th Cir.

1988).     Further, a defendant does not have an absolute right to

substitution of counsel.               United States v. Mullen, 32 F.3d 891,

895 (4th Cir. 1994).              In evaluating whether the trial court

abused   its   discretion        in    denying         a   motion   to    withdraw,     this

court must consider: (1) the timeliness of the motion; (2) the

adequacy     of    the      court’s       inquiry;           and    (3)       whether    the

attorney/client conflict was so great that it resulted in total

lack of communication, preventing an adequate defense. *                              United


     *
      This court applies the same test whether reviewing
counsel’s   motion  to   withdraw or   a  party’s   motion  for
substitution of counsel. See United States v. Johnson, 114 F.3d
435, 442 (4th Cir. 1997).




                                              3
States v. Reevey, 364 F.3d 151, 156-57 (4th Cir. 2004).                                  These

factors are weighed against the district court’s “interest in

the orderly administration of justice.”                     Id. at 157.

               Based on the sole reason given to the district court,

a deterioration of the attorney-client relationship, we find no

abuse     of    discretion       in    the     district      court’s       order       denying

counsel’s motion to withdraw.                  The case had been stayed pending

decision       in     Comstock        and    therefore       the    court        reasonably

determined that withdrawal was unnecessary at that juncture.                                To

the     extent      appellate     counsel          argues    that       Shaw’s     case     is

“compelling” and different than the other fifty-six defendants

awaiting decision in Comstock, this argument was not presented

to the district court and Shaw has therefore waived review in

this court.         See Singleton v. Wulff, 428 U.S. 106, 120 (1976)

(noting    generally       federal          appellate    court      does    not        address

issues not raised below);                   Muth v. United States, 1 F.3d 246,

250 (4th Cir. 1993) (explaining issues not raised in district

court will not be considered on appeal unless the refusal to

consider       newly-raised      issue        would     result     in    miscarriage       of

justice).

               Accordingly, we affirm the district court’s order.                           We

dispense       with    oral     argument        because      the    facts        and     legal




                                               4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5